Citation Nr: 0918418	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD) and major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's claim.  

This matter was previously before the Board in July 2008, at 
which time it was remanded for the Veteran to identify all 
sources of treatment, additional corroboration of stressors, 
if determined to be necessary, and a VA examination to 
ascertain the Veteran's diagnosis.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently suffers from the PTSD. 

2.  The evidence of record does not show that the Veteran's 
diagnosed major depressive disorder is related to service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and major depressive 
disorder, were not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  In order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247 
(1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Alternatively, service connection may be awarded through 
chronicity and continuity of symptomatology.  For the showing 
of chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  

The determination of entitlement to service connection is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); 38 U.S.C.A. § 1154(b).  Evidence that 
the Veteran was awarded a citation indicating combat, such as 
the Combat Infantry Badge, Bronze Star Medal, or Purple 
Heart, it is presumed that the Veteran engaged in combat, 
absent clear and convincing evidence to the contrary. The 
provisions of 38 U.S.C.A. § 1154(b) are only applicable in 
cases where a Veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. § 
1154(b), it is not sufficient that a Veteran be shown to have 
served during a period of war or to have served in a theater 
of combat operations or in a combat zone.  To gain the 
benefit of a relaxed standard for proof of service incurrence 
of an injury or disease, 38 U.S.C.A. § 1154(b) requires that 
the Veteran have actually participated in combat with the 
enemy.  VAOPGCPREC 12-99 (October 18, 1999); 65 Fed. Reg. 
6257(2000).  

In the absence of a combat citation or other documentation 
establishing that the Veteran engaged in combat, his 
assertions of service stressors, alone, are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
record or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences. Wood v. Derwinski, 1 Vet. App. 190 
(1991).

As a preliminary matter, however, the Board finds that the 
Veteran's service citations are not indicative of combat with 
the enemy during his service.  However, in a statement dated 
August 2004, the Veteran recalled an incident while stationed 
at the "main camp" in Tay Ninh in which several medics and 
nurses were killed during a mortar attack.  The Veteran 
indicated that his unit was building barracks at the time of 
the attack. The Veteran reported nearly daily attacks on the 
"campsite," and he stated that these events were "very 
stressful and breathtaking."

The Veteran also stated that he witnessed civilians being 
killed after stepping on buried explosives hidden in the 
road.  The Veteran indicated that he had to repair numerous 
holes in the road following these incidents.

Associated with the claims file is an additional statement 
from the Veteran dated March 2005 in which he recounted other 
stressful in-service events. Notably, the Veteran stated that 
he constructed a medical barracks at "Tai Ninh" in 1966 when 
his position received a mortar attack. The Veteran reported 
that five or six doctors or nurses were killed in the attack.

As the Veteran does not have a confirmed history of engaging 
in combat with the enemy during service, the focus turns on 
whether any of the Veteran's alleged stressors have been 
verified.  There must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996).   

The RO conducted PTSD stressor corroboration research and was 
able to verify one of the Veteran's claimed stressors.  The 
claimed PTSD stressor was corroborated through unclassified 
operational report from the Office of the Adjutant General of 
the Department of the Army for the 45th Surgical Hospital in 
Tay Ninh dated April 10, 1967, which indicated that the 
hospital sustained a mortar attack on November 4, 1966.  The 
Board, therefore, finds that this in-service stressors has 
been corroborated. 

Turning to the medical evidence of record, the Veteran's 
service treatment records are entirely negative for a 
diagnosis of PTSD as are post-service VA medical records 
dated from 2002 to 2008.   In November 2008 and January 2009 
the Veteran underwent VA examinations to specifically assess 
whether the DSM-IV criteria for a PTSD diagnosis were met and 
it was determined that they were not.  

Private medical records from Dr. G.T. dated in March 2000 
contain a diagnosis of PTSD.  However, the Board concludes 
that this reference does not represent a current medical 
diagnosis of PTSD.  In the first instance, the VA examiner in 
his January 2009 opinion stated that the private physician's 
diagnostic formulation did not take into account all clinical 
requirements for a diagnosis of PTSD.  He determined that 
there was no indication that any testing or evaluatory 
criteria generally used to diagnose and identify PTSD was 
undertaken.  Furthermore, the VA examination is more 
probative than the private doctor's opinion in this instance, 
because the VA examiner presented a thorough opinion that 
considered the Veteran's history, all of his symptoms and his 
current condition.  After his thorough review, the examiner 
concluded that the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  In summary, a clear preponderance 
of the evidence is against a finding that the Veteran has a 
current diagnosis of PTSD.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F.3d at 
1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, 
because the evidence shows that the Veteran does not 
currently have a diagnosis of PTSD,  service connection is 
not warranted therefor.  

The Veteran contends that his current PTSD is related to his 
active service.  However, as a layperson, he is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The record does not contain a current diagnosis of PTSD.  As 
this essential element of a service connection claim for PTSD 
has not been established, the Veteran's claim must be denied.  
Accordingly, service connection for PTSD must be denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the evidence as to 
that issue is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Major Depressive Disorder

The Veteran essentially contends that he has a major 
depressive disorder as the result of his military service.  
Having reviewed the evidence of record and all pertinent 
laws, the Board finds that the preponderance of the evidence 
is against the claim, and the appeal must be denied.  

The Veteran's service treatment records were obtained and are 
negative for findings or a diagnosis of a psychiatric 
disorder during service.  

VA medical treatment records dated from September 2002 to 
July 2008 were obtained and show that the Veteran was treated 
for depressive disorder.  A VA outpatient psychological 
evaluation record dated in September 2002 shows that the 
Veteran was diagnosed with major depressive disorder by 
history.  In November 2004, the Veteran reported having 
nightmares every night about his Vietnam experience, such as 
witnessing pregnant women dying in a mined road.  He and his 
wife reported that the Veteran was very aggressive at times.  
The Veteran denied feeling sad or depressed or experiencing 
loss of interest in activities.  He denied change in 
appetite, crying spells, weight loss or gain, trouble 
sleeping at night, poor concentration and feeling of 
worthlessness or guilt.  He denied any homicidal or suicidal 
ideations.  The Veteran was noted to be well groomed.  He had 
good eye contact, appeared calm with good insight and 
judgment.  In a December 2006 note, the Veteran was noted to 
have a long history of depression and episodes of aggressive 
behavior.

In November 2008, the Veteran underwent a VA PTSD 
examination, at which time the claims file was reviewed.  
During the examination, the Veteran was noted to have an 
appropriate affect and his mood was described as good.  
Attention, concentration, attention span and memory were 
found to be intact.  Thought processes and content were 
unremarkable and judgment was intact.  The examiner noted 
that the Veteran experienced difficulty falling or staying 
asleep, irritability, recurrent distressing dreams of the 
event and feeling as if the traumatic event were recurring.  
Based on the examination results and relevant history, the 
examiner diagnosed the Veteran with depressive disorder.  

In January 2009, the VA examiner provided an addendum.  The 
examiner, after reviewing the Veteran's file in its entirety, 
opined that the Veteran's depressive disorder was unlikely to 
have been caused by military stressors, because the Veteran 
returned from active duty in 1967 and started private 
psychiatric treatment in March 2000.  Furthermore, the first 
available psychiatric evaluation dates back to September 
2002.  The examiner concluded that the Veteran was fully 
functional at work as water analyzer until he retired after 
being eligible for retirement, a fact that goes against a 
contention of prior depressive symptomatology. 

After considering the evidence of record, the Board 
determines that the preponderance of the evidence is against 
the claim for service connection for major depressive 
disorder.  

A review of the evidence of record does not demonstrate that 
the Veteran had a depressive disorder in service or that his 
diagnosed conditions are related to his period of active 
service.  The service treatment records are negative for any 
reports of or treatment for a psychiatric condition.  
Although the Board acknowledges that starting in September 
2002, various VA and private medical records show that the 
Veteran has been diagnosed with depressive disorder, this 
diagnosis was rendered over 35 years after his separation 
from active service.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Moreover, the January 2008 VA examination report discounted 
any connection between his major depressive disorder and 
service.  This opinion is considered probative as it is 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight, nor has he submitted competent 
medical evidence that his diagnosed depressive disorder is 
related to his military service.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

Essentially, the evidence is devoid of a medical opinion that 
relates the Veteran's current diagnosed major depressive 
disorder to his military service.  The only contentions that 
his depressive disorder come from the Veteran's own 
assertions.  While the Board is sympathetic to the Veteran's 
own statements and believes that he is competent to report 
his current symptomatology, he does not have the requisite 
special medical knowledge necessary to render an opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); 38 C.F.R. § 3.159.  In essence, there is no 
competent medical opinion of record etiologically relating 
the Veteran's current depressive disorder to his military 
service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498. (1995).  

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has depressive disorder that was incurred as a result of his 
period of active service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2003, April 2008 
and August 2008; a rating decision in April 2008; a statement 
of the case in November 2003; and supplemental statements of 
the case in December 2006, October 2007 and March 2008.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Indeed, the 
Veteran was afforded a VA examination and opinion in 
accordance with the Board's July 2008 remand.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the February 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive 
disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


